Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00772-CV
____________
 
CAROLYN DARLENE CORBELL, Appellant
 
V.
 
CRAIG ALLEN CORBELL, Appellee
 

 
On Appeal from the 300th District
Court 
Brazoria County,
Texas
Trial Court Cause No. 34282
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 7, 2006.  On October 3, 2006, the parties
filed an agreed  motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.